Ex hibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”) between John Bean Technologies Corporation, a Delaware corporation (the “ Company ”), and Thomas Giacomini (the “ Executive ”) is entered into as of August 22, 2013. In consideration of the covenants contained herein, the parties agree as follows: SECTION 1. Employment . The term of Executive's employment under this Agreement shall commence on September 9, 2013 (the “ Effective Date ”) and shall terminate on the earlier of (i) August 31, 2016 and (ii) the termination of the Executive’s employment under this Agreement. The period from the Effective Date until the termination of the Executive's employment under this Agreement is referred to as the “ Employment Period .” Unless the Company and the Executive shall otherwise agree, upon the expiration of the Employment Period, Executive’s employment shall continue at-will, subject to the applicable plans, programs and policies of the Company in effect from time to time thereafter. SECTION 2. Position and Duties . During the Employment Period, Executive shall serve as the President and Chief Executive Officer of the Company and shall have the customary duties, responsibilities and authority of an executive serving in such positions, including all employees reporting directly or indirectly to Executive (and upon retirement of the current Executive Chairman will become the senior-most executive officer of the Company), reporting and subject to the direction of the Board of Directors of the Company (the “ Board ”). On or promptly following the Effective Date, Executive shall be appointed to serve as a member of the Board. At each annual meeting of the Company’s stockholders during the Employment Period, the Company shall nominate Executive to serve as a member of the Board, with such Board service subject to any required stockholder approval. During the Employment Period, Executive shall devote his full business time and efforts to the business and affairs of the Company and its subsidiaries. Executive shall not become a director of any for-profit entity without first receiving the approval of the Nominating and Governance Committee of the Board. SECTION 3. Compensation and Benefits . a) Base Salary . As compensation for Executive’s performance of Executive’s duties hereunder, Company shall pay to Executive an initial Base Salary of $725,000 per year, payable in accordance with the normal payroll practices of the Company, less required deductions for state and federal withholding tax, social security and all other employment taxes and payroll deductions. The Base Salary shall be reviewed for increases by the Board in good faith, based upon Executive’s performance and the Company’s pay philosophy, not less often than annually. The term “ Base Salary ” shall refer to the Base Salary as so increased by the Board. a. Annual Incentive Compensation . During the Employment Period, Executive shall be eligible to participate in Company’s annual incentive compensation program (the “ Annual Incentive Program ”), with a minimum target annual bonus equal to 100% of Base Salary for each year in which Executive participates in the Annual Incentive Program. The actual amount of the annual bonus earned by and payable to Executive in any year shall be determined upon the satisfaction of goals and objectives established by the Compensation Committee of the Board (the “ Compensation Committee ”) and communicated to Executive, and shall be subject to such other terms and conditions of the Company’s Annual Incentive Program applicable to senior executives as in effect from time to time; provided , however , that for 2013, the annual bonus payable under the Annual Incentive Program shall be based on actual Company performance (but in any event shall not be less than 100% of Base Salary), prorated based on the number of days Executive was employed by the Company during 2013. Each bonus paid under the Annual Incentive Program shall be paid to Executive no later than March 15th of the calendar year following the calendar year in which the bonus is earned. b. Make-Whole/Sign-On Compensation . In consideration of the commencement of the Executive’s employment hereunder and to compensate Executive for compensation forfeited at his prior employer, the Executive shall receive a make-whole cash bonus of $1,200,000 (the “ Make-Whole Bonus ”), paid to Executive in a lump sum on the Effective Date. Notwithstanding anything herein to the contrary, if the Company terminates the Executive’s employment for Cause (as defined in the Amended and Restated Executive Severance Agreement, to be entered into and dated as of the Effective Date , between the Company and Executive (the “ Executive Severance Agreement ”)) or the Executive resigns from the Company for any reason other than for Good Reason (as defined below), in each case, prior to the one-year anniversary of the Effective Date, the Executive shall repay to the Company the Make-Whole Bonus within ten (10) days of the Executive’s termination of employment; provided , further , to the extent permitted by applicable law and in accordance with Section 409A of the Internal Revenue Code of 1986, as amended (the “ Code ”), if the Executive is required to repay the Make-Whole Bonus, then, in lieu of the Executive’s direct repayment, the Company shall be entitled to offset from the required repayment amount any compensation or other amounts due from the Company to the Executive. In addition, in consideration of the commencement of the Executive’s employment hereunder, the Executive shall also receive a performance-based restricted stock unit award with a grant date fair value, determined in accordance with ASC Topic 718, equal to $2,614,000, with vesting subject to the achievement of the performance conditions established by the Compensation Committee and set forth in the agreement evidencing the award (the “ Initial Equity ”). The Initial Equity shall (i) be issued under the Company’s Incentive Compensation and Stock Plan (the “ Plan ”), (ii) assuming attainment of the performance measures, vest in two equal annual installments on the first and second anniversaries of the Effective Date and (iii) be subject to the form of restricted stock unit award agreement attached hereto as Exhibit A. c. Definition of Good Reason . For purposes of this Agreement, Good Reason means, without the Executive’s express written consent, the occurrence of any one or more of the following: (i) The assignment of the Executive to duties materially inconsistent with the Executive’s authorities, duties, responsibilities, and status (including, without limitation, offices, titles and reporting requirements) as an employee of the Company (including, without limitation, any material change in duties or status as a result of the stock of the Company ceasing to be publicly traded or of the Company becoming a subsidiary of another entity, or any material change in the Executive’s reporting relationship, such as ceasing to report to the Board of Directors of a publicly traded company), or a material reduction or alteration in the nature or status of the Executive’s authorities, duties, or responsibilities from those contemplated by Section 2 of this Agreement; (ii) The Company’s requiring the Executive to be based at a location which is at least fifty (50) miles further from the Executive’s primary residence as of the Effective Date than is such residence from the office where the Executive is located as of the Effective Date, except for required travel on the Company’s business to an extent substantially consistent with the Executive’s business obligations; (iii) A material reduction by the Company in the Executive’s Base Salary as in effect on the Effective Date or as the same may be increased from time to time; (iv) A material reduction in the Executive’s level of participation in any of the Company’s short- and/or long-term incentive compensation plans, or employee benefit or retirement plans, policies, practices, or arrangements in which the Executive participates; provided that the compensation to be paid pursuant to Section 3(c) of this Agreement shall not be taken into account in determining whether such a material reduction has occurred; or (v) The failure of the Company to assume and agree to perform this Agreement in all material respects. The existence of Good Reason will not be affected by the Executive’s temporary incapacity due to physical or mental illness not constituting a Disability (as defined in the Executive Severance Agreement). The Executive’s continued employment will not constitute a waiver of the Executive’s rights with respect to any circumstance constituting Good Reason. Notwithstanding the above to the contrary, “Good Reason” for Executive’s separation from employment will exist only if (i) the Executive provides written notice to the Company within ninety (90) days of the occurrence of any of the above listed events, (ii) the Company fails to cure the event within thirty (30) days following the Company’s receipt of the Executive’s written notice, and (iii) the Executive separates from employment with the Company effective not later than sixty (60) days after the end of the Company’s cure period. d. Equity Compensation . (a) 2013 Equity Compensation . During the Employment Period, the Executive shall be eligible for equity compensation under the Plan or such other plans as may be maintained by the Company from time to time. On the Effective Date, the Executive shall receive a performance-based restricted stock unit award under the Plan with a grant date fair value, determined in accordance with ASC Topic 718, equal to $800,000, with vesting subject to the achievement of the performance conditions established by the Compensation Committee and set forth in the agreement evidencing the award (the “ 2013 Equity Compensation ”). The 2013 Equity Compensation shall vest, assuming attainment of the performance measures, in two equal annual installments on the first and second anniversaries of the Effective Date and shall be subject to the form of restricted stock unit award agreement attached hereto as Exhibit B . (b) 2014 Equity Compensation . As part of its annual equity grants to executive officers in 2014, the Compensation Committee expects to approve the following equity awards to Executive under the Plan: (A) a restricted stock unit award with a grant date fair value, determined in accordance with ASC Topic 718, equal to $400,000 which shall vest on the third-anniversary of the grant date; and (B) performance-based restricted stock units with a grant date fair value, determined in accordance with ASC Topic 718, equal to $1,200,000, and subject to the achievement of EBITDA growth, net contribution or other performance goals approved by the Compensation Committee of the Board (together, with the restricted stock unit award set forth in clause (A) of this sentence, the “ 2014 Equity Compensation ”); provided, however constituted, the 2014 Equity Compensation will have an aggregate ASC Topic 718 grant date fair value of not less than $1,600,000. The 2014 Equity Compensation shall be subject to the Company’s standard form of equity award agreement applicable to the award and the same terms and conditions applicable to the 2014 annual equity grants made to other senior executives of the Company. e. Other Benefits . (a) Savings and Retirement Plans . Except as otherwise limited by applicable law, Executive shall be entitled to participate in all qualified and non-qualified savings and retirement plans applicable generally to other senior executives of Company, in accordance with the terms of the plans, as may be amended from time to time; provided , however , that Executive shall not be eligible to participate in the Company’s U.S. Pension and Supplemental Executive Retirement Plans (or any other pension or supplemental executive retirement plans), each of which was frozen in 2009. (b) Welfare Benefit Plans . Except as otherwise limited by applicable law, Executive and/or his eligible dependents shall be eligible to participate in and shall receive all benefits under the Company’s welfare benefit plans and programs applicable generally to other senior executives of Company, in accordance with the terms of the plans, as may be amended from time to time. (c) Fringe Benefits . Except as otherwise limited by applicable law, Executive shall be entitled to such fringe benefits as may be available generally to other senior executives of Company. As of the date hereof, such fringe benefits include a financial counseling allowance of $20,000 per calendar year and complimentary parking at the Company’s corporate headquarters. (d) Vacation . Executive shall be entitled to paid vacation time consistent with the applicable policies of Company as in effect from time to time, but in any event no less than four weeks of such vacation per year. (e) Legal Fees . Company shall reimburse Executive for any reasonable legal fees and expenses incurred by Executive in connection with the review of this Agreement and any documents ancillary thereto, in an amount not to exceed $15,000. (f) Business Expenses . Subject to Section 14 , Executive shall be reimbursed for reasonable travel and other expenses incurred in the performance of Executive’s duties on behalf of Company in a manner consistent with the Company’s policies regarding such reimbursements, as may be in effect from time to time. SECTION 4. Termination of Employment . b) The Executive’s employment under this Agreement shall terminate upon the earlier to occur of: (i)the expiration of the term of this Agreement pursuant to Section1 hereof; (ii) termination of Executive’s employment by reason of Executive’s complete and permanent inability by reason of illness or accident to perform the duties of the President and Chief Executive Officer (“ Termination due to Disability ”); (iii)termination of Executive’s employment by the Company for any reason other than Termination due to Disability; (iv)Executive’s death; or (v) termination of Executive’s employment by Executive for any reason. Upon the termination of Executive’s employment with the Company for any reason, the Executive shall be deemed to have resigned from the Board and all other positions with the Company or any of its affiliates held by Executive as of the date immediately preceding his termination of employment. a.
